


Exhibit 10.3


THE NORTH AMERICAN COAL CORPORATION
ANNUAL INCENTIVE COMPENSATION PLAN
(Amended and Restated Effective March 1, 2015)


1.
Purpose of the Plan

The purpose of The North American Coal Corporation Annual Incentive Compensation
Plan (the “Plan”) is to further the profits and growth of The North American
Coal Corporation (the “Company”) and its Subsidiaries (collectively, the
“Employers”) by enabling the Employers to attract and retain key employees by
offering annual incentive compensation to those key employees who will be in a
position to help the Employers to meet their financial and business objectives.
2.
Definitions

(a)“Award” means cash paid to a Participant under the Plan for a Performance
Period in an amount determined in accordance with Section 5.


(b)“Change in Control” means the occurrence of an event described in Appendix 1
hereto.


(c)“Committee” means the Compensation Committee of the Company's Board of
Directors or any other committee appointed by the Company's Board of Directors
to administer this Plan in accordance with Section 3, so long as any such
committee consists of not less than two directors of the Company and so long as
each member of the Committee is (i) an “outside director” for purposes of
Section 162(m) and (ii) is not an employee of the Company or any of its
Subsidiaries.


(d)“Covered Employee” means any Participant who is a “covered employee” for
purposes of Section 162(m) or any Participant who the Committee determines in
its sole discretion could become a “covered employee.”


(e)“Guidelines” means the guidelines that are approved by the Committee for the
administration of the Awards granted under the Plan. To the extent that there is
any inconsistency between the Guidelines and the Plan, the Guidelines will
control.


(f)“Participant” means any person who is classified by the Employers as a
salaried employee, generally in Hay Salary Grade 25 and above (Company salary
grade equivalent of 13 and above) who in the judgment of the Committee occupies
a position in which his efforts may significantly contribute to the profits or
growth of his Employer; provided, however, that the Committee may select any
employee who is expected to contribute, or who has contributed, significantly to
the Employer’s profitability to participate in the Plan and receive an Award
hereunder; and further provided, however, that following the end of the
Performance Period the Committee may make one or more discretionary Awards to
employees of the Employers who were not previously designated as Participants.
Directors of the Company who are also employees of the Company are eligible to
participate in the Plan.


(g)“Payment Period” means, with respect to any Performance Period, the period
from January 1 to March 15 of the calendar year immediately following the
calendar year in which such Performance Period ends.


(h)“Performance Period” means any period of one year (or portion thereof) on
which an Award is based, as established by the Committee. Any Performance
Period(s) applicable to a Qualified Performance-Based Award shall be established
by the Committee not later than 90 days after the commencement of the
Performance Period on which such Qualified Performance-Based Award will be based
and prior to completion of 25% of such Performance Period.


(i)“Performance Objectives” shall mean the performance objectives established
pursuant to the Plan for Participants. Performance Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or any Subsidiary, division, business
unit, department or function of the Company. Performance Objectives may be
measured on an absolute or relative basis. Relative performance may be measured
by a group of peer companies or by a financial market index. Any Performance
Objectives applicable to a Qualified Performance-Based Award shall be based on
one or more, or a combination, of the following criteria, or the attainment of
specified levels of growth or improvement in one or more of the following
criteria: return on equity, return on total capital employed, diluted earnings
per share, total earnings, earnings growth, return on capital, return on assets,
return on sales, earnings before interest and taxes, revenue, revenue growth,
margin, return on investment, increase in the fair market value of shares, share
price (including, but not limited to, growth measures and total stockholder
return), operating profit, net earnings, cash flow (including, but not limited
to, operating cash flow and free cash flow), inventory turns, financial return
ratios, market share, earnings measures/ratios, economic value added, balance
sheet measurements (such as receivable turnover), internal rate of return,
customer

1



--------------------------------------------------------------------------------




satisfaction surveys or productivity, net income, operating profit or increase
in operating profit, market share, increase in market share, sales value, sales
value increase over time, economic value income, economic value increase over
time or new project development.


(j)“Qualified Performance-Based Award” shall mean any Award or portion of an
Award granted to a Covered Employee that is intended to satisfy the requirements
for “qualified performance-based compensation” under Section 162(m).


(k)“Retire” means a termination of employment that entitles the Participant to
immediate commencement of his pension benefits under any of the qualified
defined benefit pension plans sponsored by the Company or one of its
Subsidiaries or, for Participants who are not members of such a plan, a
termination of employment after reaching age 55 with at least 10 years of
service with the Company or a member of the Company’s controlled group (as
defined in Code Section 414).


(l)    “Salary Points” means the salary points assigned to a Participant by the
Committee for the applicable Performance Period pursuant to the Hay salary point
system, or any other salary point system used by the Committee.
(m)    “Section 162(m)” means Section 162(m) of the Internal Revenue Code of
1986, as amended, or any successor provision.
(n)     “Subsidiary” shall mean any corporation, partnership or other entity,
the majority of the outstanding voting securities of which is owned, directly or
indirectly, by the Company.
(p)    “Target Award” shall mean the designated salary midpoint that corresponds
to a Participant’s Salary Points, multiplied by the short-term incentive
compensation target percent for those Salary Points for the applicable
Performance Period, as determined by the Committee. The Target Award is the
Award that would be paid to a Participant under the Plan if each Performance
Objective is met exactly at target level. Calculations of Target Awards for a
Performance Period shall initially be based on the Participant’s Salary Points
as of January 1st of the first year of the Performance Period. However, such
Target Awards shall be changed during the Performance Period under the following
circumstances: (i) if a Participant receives a change in Salary Points, salary
midpoint and/or short-term incentive compensation target percentage during a
Performance Period, such change shall be reflected in a pro-rata Target Award,
(ii) employees hired into or promoted into a position eligible to participate in
the Plan during a Performance Period will be assigned a pro-rated Target Award
based on their length of service during the Performance Period and (iii) the
Committee may increase or decrease the amount of the Target Award at any time,
in its sole and absolute discretion; provided, however, that (X) no such
decrease may occur following a Change in Control and (Y) no such increase,
adjustment or any other change may be made that would cause any Qualified
Performance-Based Award to be includable as “applicable employee remuneration”
of such Participant, as such term is defined in Code Section 162(m) (i.e., to no
longer qualify for the exception for “qualified performance-based compensation”
under Code Section 162(m)).


3.
Administration

This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration (including, without limitation, the Guidelines), and to make
all other determinations necessary or advisable for the administration of this
Plan. Notwithstanding the foregoing, no such action may be taken by the
Committee that would cause any Qualified Performance-Based Awards to be
includable as “applicable employee remuneration” of such Participant, as such
term is defined in Section 162(m) (i.e., to no longer qualify for the exception
for “qualified performance-based compensation” under Code Section 162(m)). A
majority of the Committee shall constitute a quorum, and the action of members
of the Committee present at any meeting at which a quorum is present, or acts
unanimously approved in writing, shall be the act of the Committee. All acts and
decisions of the Committee with respect to any questions arising in connection
with the administration and interpretation of this Plan, including the
severability of any or all of the provisions hereof, shall be conclusive, final
and binding upon the Employers and all present and former Participants, all
other employees of the Employers, and their respective descendants, successors
and assigns. No member of the Committee shall be liable for any such act or
decision made in good faith.
4.
Eligibility

Each Participant shall be eligible to participate in this Plan and receive
Awards in accordance with Section 5; provided, however, that, unless otherwise
determined by the Committee, specified in the Guidelines or as otherwise
provided in Section 6 below, (a) a Participant must be employed by the Employers
on the last day of the Performance Period (or die, become permanently disabled
or Retire during such Performance Period) in order to be eligible to receive an
Award for such Performance Period, (b) a Participant must be actively employed
for at least 90 days during the Performance Period in order to be eligible to
receive an Award for such Performance Period and (c) the Award of a Participant
who is described in clause (a) or

2



--------------------------------------------------------------------------------




who is employed on the last day of the Performance Period but is not employed
during the entire Performance Period shall be paid in a pro-rated amount based
on the number of days the Participant was actually employed by the Employers
during such Performance Period. Notwithstanding the foregoing, the Committee
shall have the discretion to grant an Award to a Participant who does not meet
the foregoing requirements; provided that no such action may be taken by the
Committee that would cause any Qualified Performance-Based Awards to be
includable as applicable employee remuneration of such Participant, as such term
is defined in Section 162(m) (i.e., to no longer qualify for the exception for
“qualified performance-based compensation” under Code Section 162(m)).
5.
Awards

The Committee may, from time to time and upon such conditions as it may
determine, authorize the payment of Awards to Participants, which shall be
consistent with, and shall be subject to all of the requirements of, the
following provisions:
(a)The Committee shall approve (i) a Target Award to be granted to each
Participant and (ii) a formula for determining the amount of each Award, which
formula is based upon the achievement of Performance Objectives as set forth in
the Guidelines; provided, however, that with respect to any Qualified
Performance-Based Award, the Committee shall approve the foregoing not later
than the 90th day of the applicable Performance Period and prior to the
completion of 25% of such Performance Period.


(b)Prior to the end of the Payment Period, the Committee shall approve (i) a
preliminary calculation of the amount of each Award based upon the application
of the formula and actual performance to the Target Awards previously determined
in accordance with Section 5(a); and (ii) a final calculation of the amount of
each Award to be paid to each Participant for the Performance Period. Such
approval shall be certified in writing by the Committee before any amount is
paid under any Award with respect to that Performance Period. Notwithstanding
the foregoing, the Committee shall have the power to (1) decrease the amount of
any Award below the amount determined in accordance with Section 5(b)(i); and/or
(2) increase the amount of any Award above the amount determined in accordance
with Section 5(b)(i); provided, however, that (A) no such decrease may occur
following a Change in Control and (B) no such increase, change or adjustment may
be made that would cause any Qualified Performance-Based Award to be includable
as “applicable employee remuneration” of such Participant, as such term is
defined in Section 162(m) (i.e., to no longer qualify for the exception for
“qualified performance-based compensation” under Code Section 162(m)). No Award,
including any Award equal to the Target Award, shall be payable under the Plan
to any Participant except as determined by the Committee.


(c)Each Award shall be fully paid during the Payment Period and shall be paid in
cash. Awards shall be paid subject to all withholdings and deductions pursuant
to Section 7. Notwithstanding any other provision of the Plan, the maximum
amount paid to a Participant in a single calendar year as a result of Awards
under this Plan shall not exceed $5,000,000 or such lesser amount specified in
the Guidelines.


(d)At such time as the Committee approves a Target Award and formula for
determining the amount of each Award, the Committee shall designate whether all
or any portion of the Award is a Qualified Performance-Based Award.


6.
Change in Control

(a)
The following provisions shall apply notwithstanding any other provision of the
Plan to the contrary.



(b)Amount of Award for Year of Change In Control. In the event of a Change in
Control during a Performance Period, the amount of the Award payable to a
Participant who is employed by the Employers on the date of the Change in
Control (or who died, become permanently disabled or Retired during such
Performance Period and prior to the Change in Control) for such Performance
Period shall be equal to the Participant’s Target Award for such Performance
Period, multiplied by a fraction, the numerator of which is the number of days
during the Performance Period during which the Participant was employed by the
Employers (or a controlled group member) prior to the Change in Control and the
denominator of which is the number of days in the Performance Period.


(c)Time of Payment. In the event of a Change in Control, the payment date of all
outstanding Awards (including, without limitation, the pro-rata Target Award for
the Performance Period during which the Change in Control occurred) shall be the
date that is between two days prior to, or within 30 days after, the date of the
Change in Control, as determined by the Committee in its sole and absolute
discretion.


7.
Withholding Taxes

Any Award paid to a Participant under this Plan, shall be subject to all
applicable federal, state and local income tax, social security and other
standard withholdings and deductions.

3



--------------------------------------------------------------------------------




8.
Amendment and Termination

The Committee may alter or amend this Plan (including the Guidelines) from time
to time or terminate it in its entirety; provided, however, that no such
increase, change or adjustment may be made that would cause a Qualified
Performance-Based Award to be includable as “applicable employee remuneration”
of a Covered Employee, as such term is defined in Section 162(m) (i.e., to no
longer qualify for the exception for “qualified performance-based compensation”
under Code Section 162(m)).
9.
Approval by Stockholders

The Plan was approved by the stockholders of NACCO Industries, Inc. on May 12,
2010. This amended and restated Plan will again be submitted for approval by the
stockholder of NACCO Industries, Inc. on May 14, 2015. If such approval has not
been obtained by July 1, 2015, all grants of Target Awards made on or after
January 1, 2015 will be rescinded.
10.
General Provisions

(a)No Right of Employment. Neither the adoption or operation of this Plan, nor
any document describing or referring to this Plan, or any part thereof, shall
confer upon any employee any right to continue in the employ of the Employers,
or shall in any way affect the right and power of the Employers to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Employers might have done if this Plan had
not been adopted.


(b)Governing Law. The provisions of this Plan shall be governed by and construed
in accordance with the laws of the State of Texas.


(c)Miscellaneous. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.


(d)American Jobs Creation Act. It is intended that this Plan be exempt from the
requirements of Section 409A of the Internal Revenue Code, as enacted by the
American Jobs Creation Act, and the Plan shall be interpreted and administered
in a manner to give effect to such intent.


(e)Limitation on Rights of Participants; No trust; Payment by Employer. No trust
has been created by the Employers for the payment of Awards granted under this
Plan; nor have the Participants been granted any lien on any assets of the
Employers to secure payment of such benefits. This Plan represents only an
unfunded, unsecured promise to pay by the Participant’s Employers, and the
Participants hereunder are unsecured creditors of their Employer. The Employer
by which the Participant was last employed prior to the payment shall make the
payment of the Award to the Participant; provided; however, that each Employer
is solely liable for the payment of amounts due hereunder solely to or on behalf
of the Participants who are (or were) its employees.


(f)Payment to Guardian. If an Award is payable to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Employers from
all liability with respect to such Award.


11.
Effective Date

Subject to Section 9, the effective date of this amended and restated Plan is
March 1, 2015.

4



--------------------------------------------------------------------------------




Appendix 1.    Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of any
of the events listed in I or II, below; provided that such occurrence occurs on
or after January 1, 2015 and meets the requirements of Treasury Regulation
Section 1.409A-3(i)(5) (or any successor or replacement thereto) with respect to
a Participant:
I. i.
Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
one or more Permitted Holders (as defined below), is or becomes the “beneficial
owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or
indirectly, of more than 50% of the combined voting power of the then
outstanding voting securities of a Related Company (as defined below) entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”), other than any direct or indirect acquisition, including but not
limited to an acquisition by purchase, distribution or otherwise, of voting
securities by any Person pursuant to an Excluded Business Combination (as
defined below); or



ii.
The consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of any Related Company or
the acquisition of assets of another corporation, or other transaction involving
a Related Company (“Business Combination”) excluding, however, such a Business
Combination pursuant to which (such a Business Combination, an “Excluded
Business Combination”) the individuals and entities who beneficially owned,
directly or indirectly, more than 50% of the combined voting power of any
Related Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
Outstanding Voting Securities of the entity resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns any Related Company or all or substantially all of the assets
of any Related Company, either directly or through one or more subsidiaries).



II. i. Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders, is or becomes the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the combined voting power of the then Outstanding Voting
Securities of NACCO Industries, Inc. (“NACCO”), other than any direct or
indirect acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities:


(A) directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or


(B) by any Person pursuant to an Excluded NACCO Business Combination (as defined
below);


provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the Outstanding Voting Securities
of NACCO inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person is the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the
combined voting power of the Outstanding Voting Securities of NACCO, then no
Change in Control shall have occurred as a result of such Person’s acquisition;
or


ii.
a majority of the Board of Directors of NACCO ceases to be comprised of
Incumbent Directors; or



iii.
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of NACCO or the
acquisition of assets of another corporation, or other transaction involving
NACCO (“NACCO Business Combination”) excluding, however, such a Business
Combination pursuant to which both of the following apply (such a Business
Combination, an “Excluded NACCO Business Combination”):



(A) the individuals and entities who beneficially owned, directly or indirectly,
NACCO immediately prior to such NACCO Business Combination beneficially own,
directly or indirectly, more than

5



--------------------------------------------------------------------------------




50% of the combined voting power of the then Outstanding Voting Securities of
the entity resulting from such NACCO Business Combination (including, without
limitation, an entity that as a result of such transaction owns NACCO or all or
substantially all of the assets of NACCO, either directly or through one or more
subsidiaries); and


(B) at the time of the execution of the initial agreement, or of the action of
the Board of Directors of NACCO, providing for such NACCO Business Combination,
at least a majority of the members of the Board of Directors of NACCO were
Incumbent Directors.


III. Definitions. The following terms as used herein shall be defined as follow:
1. “Incumbent Directors” means the individuals who, as of December 31, 2014, are
Directors of NACCO and any individual becoming a Director subsequent to such
date whose election, nomination for election by NACCO’s stockholders, or
appointment, was approved by a vote of at least a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NACCO in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board of
Directors of NACCO occurs as a result of an actual or threatened election
contest (as described in Rule 14a‑12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors of NACCO.


2. “Permitted Holders” shall mean, collectively, (i) the parties to the Amended
and Restated Stockholders’ Agreement, dated September 28, 2012, as amended from
time to time, by and among the Participating Stockholders (as defined therein),
NACCO and other signatories thereto; provided, however, that for purposes of
this definition only, the definition of Participating Stockholders contained in
the Stockholders’ Agreement shall be such definition in effect of the date of
the Change in Control, (ii) any direct or indirect subsidiary of NACCO and (iii)
any employee benefit plan (or related trust) sponsored or maintained by NACCO or
any direct or indirect subsidiary of NACCO.


3. “Related Company” means The North American Coal Corporation and its
successors (“NA Coal”), any direct or indirect subsidiary of NA Coal and any
entity that directly or indirectly controls NA Coal.







































6

